DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 6/16/2022.
Claims 1-20 are pending.
Claims 1-3, 5-13, and 15-19 are rejected under 35 U.S.C. 101.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg et al. (US Patent Pub 2009/0089630) of record.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (US Patent Pub 2009/0089630) of record, in view of Haimowitz et al. (US Patent 5,819,291)1 of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, and 15-19 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Determining whether claims are statutory under 35 U.S.C. 101 involves a two-step analysis.  Step 1 requires a determination of whether the claims are directed to the statutory categories of invention.  Step 2 requires a determination of whether the claims are directed to a judicial exception without significantly more.  Step 2 is divided into two prongs, with the first prong having a part 1 and part 2.  See MPEP 2106; See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Pursuant to Step 1, claims 1-3 and 5-9 are directed to the statutory category of a process.  Claims 10-13, 15, and 16 are directed to a machine.  Claims 17-19 are directed to a manufacture.  Accordingly, claims 1-3, 5-13, and 15-19 are directed to statutory categories of invention.
Claim 1
Pursuant to Step 2A, part 1, claims are analyzed to determine whether they are directed to an abstract idea.  Under the 2019 PEG, claims are deemed to be directed to an abstract idea if they fall within one of the enumerated categories of (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes.  Here, claim 1 is directed to an abstract idea categorized under mental processes.  Courts consider a mental process if it “can be performed in the human mind, or by a human using a pen and paper.”  MPEP 2016(a)(2)(III).  Claim 1 recites a mental process because the recited steps recite the actions of observations, evaluations, and judgment.  See MPEP 2106(a)(2)(III).  For example, claim 1 recites limitations of “identifying a set of bucket hashes…,” “identifying a number of candidate metadata records in a metadata database …,” and “determining an entity membership …”  These acts amount to a person observing gathered information, evaluating the data, and making judgments (i.e., identifying and determining).  While the claim recites a computer system, it is recited at a high level of generality that does not place meaningful limits on the abstract idea.  Furthermore, while the claim recites “bucket hashes,” the limitations do not require a person to create or generate the bucket hashes but merely to utilize them after they have been generated to perform the identifying and determining steps.  For at least these reasons, the limitations amount to acts of a mental process that can be performed by a person with the aid of a pen and paper.
Pursuant to Step 2A, part 2, claims are analyzed to determine whether the recited abstract idea is integrated into a practical application.  In this case, as explained above, claim 1 merely recite a mental process.  While claim 1 recite additional components in the form of a computer system, as discussed above, it is recited at a high level of generality, which does not add meaningful limits on the recited abstract idea to integrate it into a practical application by providing an improvement to the functioning of a computer or technology, implementing the abstract idea with a particular machine or manufacture that is integral to the claim, effecting a transformation or reduction of a particular article to a different state or thing, nor applying the abstract idea in some meaningful way beyond linking its use to computer technology.  See 2019 PEG.  
Since claim 1 is directed to an abstract idea categorized as a mental process and does not integrate the judicial exception into a practical application, claim 1 is directed to a judicial exception.
Pursuant to Step 2B, claims are analyzed to determine whether they recite significantly more than the abstract idea.  In other words, it is determined whether the claims provide an inventive concept.  In this case, claim 1 does not recite limitations that amount to significantly more than the abstract idea.  The limitations are steps involving processes that can be practically performed by a person with the aid of pen and paper.  For example, a person reviews the set of bucket hashes and comparison information for a data record, identifies candidate metadata records in the database using the set of bucket hashes in some manner, and determining an entity membership for the data record by comparing the comparison information in the metadata record with the comparison information in the candidate metadata records.  These steps amount to data gathering, observation, evaluation, and judgment.  As claimed, these limitations do not improve the functioning of a computer, improve the technology, apply the abstract idea to a particular machine, effect a transformation, nor provide meaningful limitations beyond linking the abstract idea to computer technology.  For at least these reasons, claim 1 is nonstatutory because they are directed to a judicial exception without significantly more.
Claim 2
Pursuant to step 2A, part 1, claim 2 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 2 recites the additional limitations of creating a metadata record for the data record using the set of bucket hashes and the comparison information and updating the metadata record with the entity membership determined for the data record.  These steps merely describe data recordation based on the observation, evaluation, and judgment steps performed in claim 1, which are easily performed by a person. Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 3
Pursuant to step 2A, part 1, claim 3 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 3 recites the additional limitations of generating comparison scores for the comparisons of comparison information and determining the entity membership based on the comparison scores.  These limitations amount to an evaluation (i.e., comparison and generating a score) and judgment (i.e., determining…), which are reasonably performed by a person with the aid of pen and paper.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 5
Pursuant to step 2A, part 1, claim 5 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 5 recites the additional limitations of wherein multiple bucket hashes can be generated in the set of bucket hashes for a single data record and each of the multiple bucket hashes represent only a portion of an attribute in the data record.  While the limitation recites details on the bucket hashes and a set of bucket hashes, the limitation is not required to be performed based on the “can be” phrase.  Furthermore, even if required, the limitation merely describes details of the bucket hashes and set of bucket hashes, which are data gathered by the person to perform the steps recited in base claim 1.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 6
Pursuant to step 2A, part 1, claim 6 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 6 recites the additional limitations of wherein the comparison information comprises at least one of a comparison string or a text string representing information in the data record.  These steps merely describe the type of data observed, evaluated, and judged by the person performing the steps in base claim 1.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 7
Pursuant to step 2A, part 1, claim 7 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 7 recites the additional limitations of wherein the bucket hash in the set of bucket hashes is a value generated by applying a hashing function to at least one portion of the comparison information of the metadata record, and wherein the bucket hashes of the metadata record is based on at least one of a plurality of attributes.  These steps merely describe the type of data observed, evaluated, and judged by the person performing the steps in base claim 1.  Although use of a hashing function is recited, courts have held that use of a computer as a tool to perform the abstract idea does not integrate the judicial exception into a practical application.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 8
Pursuant to step 2A, part 1, claim 8 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 8 recites the additional limitations of wherein the metadata record further comprises an entity relationship that is a unique identifier that identifies which ones of other metadata records are linked to the metadata record.  These steps merely describe the type of data observed, evaluated, and judged by the person performing the steps in base claim 1. For example, a unique identifier that associates the metadata record with other metadata records. Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 9
Pursuant to step 2A, part 1, claim 9 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 9 recites the additional limitations of wherein the set of bucket hashes and the comparison information for the data record are received from an indexing service that generated the set of bucket hashes and the comparison information for the data record.  These steps merely describe the source of the data that is observed, evaluated, and judged by the person performing the steps in base claim 1.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 10
Claim 10 is directed to a computer system environment that allows performance of the mental process recited in claim 1 and dependent claim 11, which depends on claim 10.  The computer system and metadata database recited here are recited at a high level of generality and do not provide any meaningful functionality beyond conventional computer processing and storage and database storage in the form of metadata records.  For at least these reasons and the reasons explained with respect to claim 1 above, claim 10 is directed to a mental process without significantly more.
Claims 11-13 are essentially the same subject matter as claims 1-3, respectively, and utilize the computer environment recited in base claim 10.  Therefore, they also recite the same abstract idea without significantly more as explained above.
Claims 17-19 recite essentially the same subject matter as claims 1-3, respectively, in the form of a computer program product comprising a computer readable storage media having code stored thereon.  Therefore, they also recite the same abstract idea without significantly more as explained above.  The additional components of a computer readable storage media are recited at a high level of generality, which does not provide any meaningful limits on the abstract idea and merely perform conventional functionality of data storage.  Therefore, they are rejected for the same reasons.
Claims 1-3, 5-13, and 15-19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg et al. (US Patent Pub 2009/0089630) (Goldenberg) of record.
In regards to claim 1, Goldenberg discloses a method for managing information, the method comprising:
a.	identifying, by a computer system, a set of bucket hashes and comparison information for a data record, wherein the set of bucket hashes is generated from the comparison information, and wherein the set of bucket hashes and the comparison information form a metadata record (Goldenberg at paras. 0060, 0062, 0177, 0219-21)2;
b.	identifying, by the computer system, a number of candidate metadata records in a metadata database using the set of bucket hashes, wherein the number of candidate metadata records comprises a set of candidate bucket hashes and candidate comparison information (Goldenberg at paras. 0062, 0177, 0219-21)3; and
c.	determining, by the computer system, an entity membership for the data record from a comparison of the comparison information in the metadata record with the candidate comparison information in the number of candidate metadata records.  Goldenberg at paras. 0053-54, 0062-63.4
In regards to claim 2, Goldenberg discloses the method of claim 1, further comprising:
a.	creating, by the computer system, the metadata record for the data record using the set of bucket hashes and the comparison information (Goldenberg at Fig. 14; paras. 0060, 0062-63)5; and
b.	updating, by the computer system, the metadata record with the entity membership determined for the data record.  Goldenberg at para. 0053.6
In regards to claim 3, Goldenberg discloses the method of claim 1, wherein determining, by the computer system, the entity membership for the metadata record from the comparison of the comparison information in the metadata record with the candidate comparison information in the number of candidate metadata records comprises: 
a.	comparison, by the computer system, the comparison information in the metadata record with the candidate comparison information in the number of candidate metadata records to form a comparison (Goldenberg at paras. 0053, 0060, 0062-63)7;
b.	generating, by the computer system, a set of comparison scores from the comparison (Goldenberg at para. 0063)8; and
c.	determining, by the computer system, the entity membership based on comparison the set of comparison scores to a set of thresholds.  Goldenberg at para. 0063.9
In regards to claim 4, Goldenberg discloses the method of claim 1, further comprising:
a.	receiving, by the computer system, a search request from a requestor (Goldenberg at para. 0052);
b.	creating, by the computer system, a set of search bucket hashes and search comparison information using search items received in the search request from the requestor (Goldenberg at paras. 0052-53, 0060, 0062-63)10;
c.	searching, by the computer system, the metadata database for a set of candidate metadata records using the set of search bucket hashes (Goldenberg at paras. 0062-63)11;
d.	selecting, by the computer system, a candidate metadata record from the set of candidate metadata records based on a set of comparison scores for the set of candidate metadata records that indicates how similar the candidate comparison information in the set of candidate metadata records is to the search comparison information (Goldenberg at paras. 0062-63)12; and
e.	returning, by the computer system, an identified data record corresponding to the candidate metadata record to the requestor using a source identifier in the candidate metadata record.  Goldenberg at paras. 0195, 0200.13
In regards to claim 5, Goldenberg discloses the method of claim 1, wherein multiple bucket hashes are generated in the set of bucket hashes for a single data record, and each of the multiple bucket hashes represents only a portion of an attribute in the single data record.  Goldenberg at Fig. 14; paras. 0060, 0062.14
In regards to claim 6, Goldenberg discloses the method of claim 1, wherein the comparison information of the metadata record comprises at least one of a comparison string or a text string representing information in the data record.  Goldenberg at paras. 0054, 0062.15
In regards to claim 8, Goldenberg discloses the method of claim 1, wherein the metadata record further comprises an entity membership that is a unique identifier that identifies which ones of other metadata records are linked to the metadata record.  Goldenberg at 12A; paras. 0053, 0221.16
In regards to claim 9, Goldenberg discloses the method of claim 1, wherein the set of bucket hashes and the comparison information that form the metadata record for the data record are received from an indexing service that generated the set of bucket hashes and the comparison information for the data record.  Goldenberg at Fig. 4; paras. 0015-16, 0018.17
In regards to claim 10, Goldenberg discloses an information management system comprising:
a.	a computer system (Goldenberg at Fig. 4; para. 0064); and
b.	a metadata database stored in the computer system, wherein metadata records in the metadata database each comprise a set of bucket hashes, comparison information, and an entity membership (Goldenberg at Fig. 14; para. 0053)18 wherein the set of bucket hashes is generated using the comparison information and the entity membership identifies a set of related metadata records.  Goldenberg at paras. 0053, 0060, 0062-63.19
Claims 11-16 are essentially the same as claims 1-6 and 8, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 17-20 are essentially the same as claims 1-4, respectively, in the form of a computer program product comprising a computer-readable storage media with program code stored thereon ().  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (US Patent Pub 2009/0089630) (Goldenberg) of record, in view of Haimowitz et al. (US Patent 5,819,291)  (Haimowitz) of record.
In regards to claim 7, Goldenberg discloses the method of claim 1, wherein a bucket hash in the set of bucket hashes is a value generated from at least one portion of the comparison information of the metadata record, and wherein the set of bucket hashes of the metadata record is based on at least one of a first name, a last name, an address, a street name, a state, a zip code, a residence city, a phone number, an occupation, a business name, a birthdate, an account number, a business telephone, a business address, or a tax identification number.  Goldenberg at paras. 0056, 0062.20  
Goldenberg does not expressly disclose wherein a bucket hash in the set of bucket hashes is a value generated by applying a hashing function to at least a portion of the comparison information of the metadata record.  Note that Goldenberg does disclose generating a bucket hash from at least a portion of the comparison information as set forth above.
Haimowitz discloses a system and method for matching new records to existing records in a large database using a hash key.  The system notes that there may be one or more hash keys for a particular record and uses the hash key to select a set of candidates from existing record sin the database.  Haimowitz at col. 3, lines 10-17.  Haimowitz further discloses the hash key is generated based on attributes of the data records, which will be used for locating and matching (i.e., comparison information).  The hash key is generated using a hash key function (i.e., hashing function) applied to the attributes (i.e., comparison information).  Haimowitz at col. 5, lines 25-28, 50-60.
Goldenberg and Haimowitz are analogous art because they are both directed to the same field of endeavor of organizing data records using hash values for comparison.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Goldenberg by adding the feature of wherein a bucket hash in the set of bucket hashes is a value generated by applying a hashing function to at least a portion of the comparison information of the metadata record, as disclosed by Haimowitz.
The motivation for doing so would have been to quickly reduce the number of records to be considered when searching a large database and enables the system to maintain consistent information.  Haimowitz at col. 1, lines 54-58; col. 3, lines 17-19.

Response to Amendment
Specification
Applicant’s amendment to the title is acknowledged.  Consequently, objection to the specification is withdrawn.

Objection to claim 7 for Minor Informalities
Applicant’s amendment to claim 7 to address the minor informalities is acknowledged.  Consequently, the objection to claim 7 is withdrawn.

Rejection of Claims 2, 5, 11-13, and 16 under 35 U.S.C 112(b)
Applicant’s amendment to claims 2, 5, 11-13, and 16 is acknowledged.  The rejection to claims 2, 5, 11-13, and 16 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of Claims 1-3, 5-14, and 15-19 under 35 U.S.C 101
Applicant’s arguments in regards to the rejections to claims 1-3, 5-14, and 15-19 under 35 U.S.C. 101, have been fully considered but they are not persuasive. 
In regards to claim 1, Applicant alleges the claim does not recite a mental process because the “set of bucket hashes is generated from the comparison information.”  Remarks at 10.  However, Applicant’s interpretation of the limitation is narrower than is required by the limitation.  When determining whether claims are eligible subject matter, claims are given their broadest reasonable interpretation.  MPEP 2016(II).  Here, the limitation “wherein the set of bucket hashes is generated from the comparison information” does not necessarily require the generation step to be performed, but merely requires that the “set of bucket hashes” be generated at some point prior to performing the “identifying” step.  Moreover, courts have held that when a claim merely claims the use of a computer as a tool to perform a mental process or performing the mental process on a computer, the claim is considered to recite a mental process.  MPEP 2106(III)(C).  In this case, as explained above, the broadest reasonable interpretation merely requires that the “set of bucket hashes” be generated from the comparison information at some point prior to the identifying step, but does not require the active step of generating the “set of bucket hashes”.  As explained in the rejection above, the steps recited in claim 1 do not require the a user to generate the set of bucket hashes but simply to observe them to identify similar bucket hashes and corresponding records for comparison.  In other words, the broadest reasonable interpretation of the limitation merely requires use of previously generated set of bucket hashes for a data record using the comparison information of the data record.   In regards to Applicant’s second argument for Step 2A, part 2, while the specification describes how the invention provides improvements to the technology, these improvements are not sufficiently reflected in the limitations of claim 1.    In regards to Applicant’s arguments for Step 2B, Applicant argues the other limitations amount to significantly more than the mental process because of the recitation of “set of bucket hashes” which is not well understood, routine, or conventional.  Remarks at 11.  On the contrary, by Applicant’s own admission, bucket hashes are historically used.  Specification at para. 0028.  For these reasons, the result of the full analysis of claim 1 deems claim 1 as being directed to a mental process without significantly more.  As Applicant notes, the results of a full analysis will always be the same as a streamlined analysis.  Therefore, claim 1 is ineligible for the same reasons under the streamlined analysis.
In regards to claim 2, Applicant argues the limitations are not well understood, routine, or conventional by merely asserting updating of a record with an entity membership.  Remarks at 12.  Examiner respectfully disagrees.  The limitations of claim 2 requires an index record (i.e., metadata record) be created and updated with an entity membership (i.e., some kind of identifier, key, value, etc).  It is unclear which part of such features would be unconventional.  Examiner need not provide evidence if the elements deemed to be well-understood, routine, or conventional is based on the Examiner’s own expertise.  MPEP 2106.06(d)(I)(2).  In regards to Applicant’s argument with respect to page 6 of the prior Office action, MPEP 2106.05(I)(A) states relevant considerations for determining whether claim limitations amount to significantly more (i.e., Step 2B).  These considerations include improvements to the functioning of a computer or any other technology or technical field.  For these reasons, Applicant’s arguments are unpersuasive.
In regards to claims 3 and 5, Applicant’s arguments are essentially the same as those presented in regards to claim 2.  Therefore, Examiner reiterates the same explanations with regards to claims 3 and 5. 
In regards to claim 10, Applicant argues the additional limitations of a metadata database stored in a computer system and associated metadata records are specialized hardware characteristics that cannot be performed in a human mind.  Remarks at 15.  As explained in the rejection above, the database and computer system are recited at a high level of generality and do not recite the specialized characteristics Applicant asserts.  The database and the computer system merely perform generic functionality of storage of data records.  Merely reciting generic computer components does not qualify the computer as a particular machine to overcome an eligibility rejection.  MPEP 2106.05(b).  Applicant’s arguments with regards to step 2B are essentially the same as those presented in regards to claim 2 above.  Therefore, Examiner reiterates the same explanation with regards to claim 10.
For at least the reasons explained above, claims 1-3, 5, and 10 are directed to an abstract idea without significantly more.  Applicant does not present additional arguments in regards to the remaining claims and merely refers to the arguments presented for claims 1-3, 5, and 10, which are addressed above.  Consequently, the rejection to claims 1-3, 5-14, and 15-19 under 35 U.S.C. 101 is maintained.

Rejection of claims 1-20 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 1-20 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive for claims 1-6 and 8-20.  The rejection of claim 7 is withdrawn.  However, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Hainowitz, which was previously provided in the prior Office action.  Hainowitz discloses a system and method for organizing data records in a large database using hash keys generated from attributes of a data record using a hash key function (i.e., hash function).
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations described in the specification are not read into the claims.  MPEP 2111.
In regards to claim 1, Applicant alleges Goldenberg fails to disclose (1) “wherein the set of bucket hashes is generated from the comparison information” (Remarks at 17-18) and (2) “determining … an entity membership for the data record from a comparison of the comparison information in the metadata record with the candidate comparison information in the number of candidate metadata records.”  Remarks at 18-19.  
In regards to limitation (1), Applicant’s interpretation of the limitation is narrower than what is required.  The limitation merely requires that the bucket hashes are generated from the comparison information but does not require that the actual generation step be performed.  The limitation merely requires that the identifying step uses bucket hashes generated from the comparison information.  To that point, Goldenberg indeed discloses the data is used in generation of bucketing data, which is used to identify buckets of shared information (i.e., generate a bucket hash).  The bucket data is generated based on standardized attribute data of a data record (i.e., … from the comparison information).  Goldenberg at para. 0177.  
In regards to limitation (2), contrary to Applicant’s allegations, Goldenberg discloses determining whether a new data record is associated with existing data records (i.e., determine an entity membership for the data record) by comparing attribute information (i.e., comparison information) of the data record and existing data records.  Goldenberg at paras. 0053-54, 0062-63.  In response to Applicant’s argument that the limitation requires both a data record and a metadata record, Goldenberg discloses storing both a data record and a separate database having records containing sufficient data to identify a data record (i.e., metadata record).  Goldenberg at para. 0053.  
For the reasons explained above, Examiner asserts Goldenberg discloses limitations (1) and (2). Applicant has not presented arguments for the additional limitations of claim 1.  Therefore, Examiner asserts Goldenberg discloses all the limitations of claim 1.
In regards to claim 2, Applicant alleges Goldenberg fails to disclose (1) “creating … the metadata record for the data record using the set of bucket hashes and the comparison information” (Remarks at 19-20) and (2) “updating … the metadata record with the entity membership determined for the data record.”  Remarks at 21.
In regards to limitation (1), Goldenberg discloses the new data record is used to create bucket data (i.e., bucket hash) and selects attributes for comparison (i.e., comparison information).  These values are used to create an entry in a bucket (i.e., metadata record).  Goldenberg at Fig. 14; paras. 0060-63.  
In regards to limitation (2), Goldenberg discloses using an entity identifier to associate a new data record with existing data records.  Goldenberg at para. 0053.  This is interpreted as updating the metadata record with the entity membership.
For the reasons explained above, Examiner asserts Goldenberg discloses limitations (1) and (2) of claim 2. 
In regards to claim 4, Applicant alleges Goldenberg fails to disclose (1) “creating … a set of search bucket hashes and search comparison information using search items received in the search request from the requester“ (Remarks at 21-22) and (2) “returning … an identified data record corresponding to the candidate metadata record to the requestor using a source identifier in the candidate metadata record.”  Remarks at 23.  
In regards to limitation (1), Goldenberg discloses receiving a query (Goldenberg at para. 0052) and using the query attribute information to create bucket values (i.e., creating a set of bucket hashes and search comparison information using search items received…).  Goldenberg at paras. 0052-53.
In regards to limitation (2), Goldenberg discloses query results are returned to the user and includes the member record and source ID. Goldenberg at paras. 0195, 0200.
For the reasons explained above, Examiner asserts Goldenberg discloses limitations (1) and (2). Applicant has not presented arguments for the additional limitations of claim 4.  Therefore, Examiner asserts Goldenberg discloses all the limitations of claim 4.
In regards to claim 5, Applicant alleges Goldenberg fails to disclose “wherein multiple bucket hashes are generated in the set of bucket hashes for a single data record, and each of the multiple bucket hashes represents only a portion of an attribute in the single data record.”  Remarks at 23-24.
Goldenberg discloses attributes (i.e., comparison information) are selected to determine a bucket group.  Attribute data is used to generate a bucket value.  Buckets can be determined based on comparison of more than one attribute.  In other words, more than one bucket value (i.e., multiple bucket hashes) can be generated for a single data record…).  Goldenberg at Fig. 14; paras. 0060, 0062. 
For the reasons explained above, Examiner asserts Goldenberg discloses of claim 5. 
In regards to claim 10, Applicant alleges Goldenberg fails to disclose (1) “a metadata database stored in the computer system” (Remarks at 24) and (2) “wherein the set of bucket hashes is generated using the comparison information and the entity membership identifies a set of related metadata records.”  Remarks at 25.
In regards to limitation (1), Goldenberg discloses a database that stores partial data sufficient to identify the data record (i.e., metadata database).  Goldenberg at para. 0053.  
In regards to limitation (2), Goldenberg discloses using selected attributes of a data record to create bucket values (i.e., bucket hashes).  The attributes (i.e., comparison information) are used to determine whether a new data record belongs to a particular entity (i.e., entity membership identifies a set of related metadata records).  Goldenberg at paras. 0053, 0060, 0062-63.
For the reasons explained above, Examiner asserts Goldenberg discloses limitations (1) and (2). Applicant has not presented arguments for the additional limitations of claim 10.  Therefore, Examiner asserts Goldenberg discloses all the limitations of claim 10.
In regards to the remaining claims, Applicant refers to the arguments presented in regards to claims 1, 2, 4, and 10, which are addressed above.  Therefore, they remain rejected for at least the same reasons.  Consequently, the rejection to claims 1-20 under 35 U.S.C. 102(a)(1) is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are: 
Cristofi et al. (US Patent Pub 2021/0117251) discloses a system and method for a distributed storage system that utilizes a partition manager to organize and index data across various hash partitions.
Swaminanthan et al. (US Patent Pub 2016/0357743) discloses a system and method for reducing metadata in a memory of a node when performing hash based indexing for data storage.
Skillcorn (US Patent Pub 2010/0325181) discloses a system and method to catalog and store file system metadata in an optimized manner.
Kimmel et al. (US Patent 8,874,842) discloses a system and method that uses a hash table to organize and efficiently store and retrieve data.
Adams et al. (US Patent 8,359,339) discloses a system and method for configuring an algorithm to match data records stored across a plurality of buckets.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner MICHAEL LE whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Previously provided on the PTO-892 form mailed 6/10/2022.
        2 A received/new data record is standardized and attributes used for comparison (i.e., comparison information) is determined.  Furthermore, one or more attributes of the record are used to determine a bucket group (i.e., set of bucket hashes).  The one or more attributes used to determine a bucket group are interpreted as a set of bucket hashes.  
        3 Attributes of the new record are used to create a bucket value, which corresponds to a bucket hash value.  Using the bucket value of the new record, a bucket group (i.e., number of candidate metadata records) is selected for more detailed comparison of attributes (i.e., candidate comparison information) of the data records in the bucket group.
        4 Selected attributes (i.e., comparison information) of the new data record are compared to the attributes of the records in the bucket group (i.e., comparing comparison information of the metadata record with the candidate comparison information).  Based on the comparison, the system will determine an entity identifier (i.e., entity membership) for the new data record to link it with other existing records that are sufficiently similar.
        5 The new data record, creates bucket values (i.e., bucket hashes) and selects attributes for comparison (i.e., comparison information).  These values are used to create an entry in the bucket as can be seen in Fig. 14.
        6 Entity identifier (i.e., entity membership) is associated with the new data record to link it with other records.
        7 Selected attributes (i.e., comparison information) are compared between the new data record and candidate records.
        8 A score is generated for the attribute comparison (i.e., generate a set of comparison scores).
        9 The overall scores for each comparison is compared to a threshold to determine if the records should be linked (i.e., entity membership).
        10 New/received data record, which can be a search query with attributes for comparison, which are used to create the bucket values (i.e., bucket hashes) and information to be compared (comparison information).
        11 Bucket group is identified based on the bucket values.
        12 Attributes (i.e., comparison information) are compared to same attributes of the existing members in the bucket (i.e., comparison information of candidate metadata records) and a similarity score is determined.  The score identifies whether a data record is similar enough to the input data record/search.
        13 Query results are returned to the user and include the member record and source ID.
        14 Attributes are selected to determine a bucket group.  Attribute data is used to generate a bucket value, which is used to determine a bucket group.  Para. 0062 states the buckets can be determined based on a comparison of more than one attribute.  In other words, more than one bucket value (i.e., multiple bucket hashes) can be generated for a single data record … each … represents only a portion of an attribute of the data record).
        15 Attributes such as “name” are compared, which are text or string based.
        16 Bucket values are created from attributes.  Entity identifier is used to link records to like records across storage systems.  Entity identifiers are unique because they are intended to identify an entity and associate metadata records with the singular entity.  
        17 The identity hub is interpreted as the indexing service.  The identity hub includes tools for analyzing the data, such as bucketing and linkage.  This is interpreted as the identity hub generating the bucket hashes because it is used to associate data records (i.e., index them).  Identity hub is also where data records are received and processed for indexing in the buckets.
        18 Fig. 14 shows a bucket group (i.e., metadata records in the metadata database).  Each record in the group comprises bucket hashes and attributes to be compared (i.e., comparison information).  Although not shown, para. 0053 states an entity identifier is determined to link like records.  Therefore, it is interpreted as part of the record in the bucket group (i.e., metadata record).
        19 Selected attributes are used to create a bucket value, which corresponds to a bucket hash (i.e., set of bucket hashes) and selected attributes are used for comparison (i.e., comparison information).  Lastly, an entity identifier (i.e., entity membership) is used to identify and link related records.
        20 Bucket value (i.e., set of bucket hashes) is based on one or more selected attributes to be compared (i.e., at least a portion of the comparison information).  These attributes include, for example, name, address, street, city, etc.